EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Matthew K. Wernli (Reg. No. 63,173) on 27 April 2021.
The application has been amended as follows: 
Please amend the following claims:
16. (currently amended) A method comprising:
applying a first force to a drilling rig mast using a pair of hydraulic pistons coupled to a pair of front legs of the drilling rig mast, the first force acting in a first direction opposing a force in a second direction that is generated by a weight of the drilling rig mast; [[and]]
in response to a failure of operation of at least one of the pair of hydraulic pistons in applying the first force to the drilling rig mast, applying a second force to the drilling rig mast using a plurality of raising lines coupled to a crown block of the drilling rig mast and to a pair of rear legs of the drilling rig mast opposite the front legs, the second force acting in the first direction opposing the force in the second direction that is generated by the weight of the drilling rig mast; and
applying a third force to the drilling rig mast using the plurality of raising lines, the third force acting in the first direction opposing the force in the second direction that is generated by the weight of the drilling rig mast, wherein the first force and the third force are applied concurrently.

24. (canceled).

25. (currently amended) The method of claim [[24]] 16, wherein the first force is greater than the third force.

26. (currently amended) The method of claim [[24]] 16, wherein the first force is nine times greater than the third force.

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a method of adjusting a drilling rig with steps having the combination of structural elements set forth in the independent claim, the structural cooperative relationships of elements set forth in the independent claim and the specific configuration having capability of performing the functions set forth in the independent claim.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Election/Restrictions
The restriction requirement, as set forth in the Office action mailed on 16 October 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635